UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
PONTHIE HOLDINGS, L.L.C., CIVIL ACTION NO. 1:19-CV-01007
Plaintiff
VERSUS JUDGE SUMMERHAYS
FREEMAN HOLDINGS OF MAGISTRATE JUDGE PEREZ-MONTES
LOUISIANA, L.L.C., ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Ponthie Holdings’s Motion to Remand (ECF No. 11) and
Motion for Attorney’s Fees and Costs (ECF No. 11) is DENIED.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

\ot day of March, 2020.

   

 

ROBERT R. SUMMERHAYS. JUD EL
UNITED STATES DISTRICT RT
